DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed on 03/25/2021, with respect to the rejections of claims 1-21 under 35 USC § 102 and 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Finn (US 20100141453) and Finn et al. (US 20010054230).
If further attempts are made to properly and completely define the invention, Applicant is advised to consider the paragraphs or columns and line numbers and/or figures in the references, as noted below.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well; and such passages and/or figures may be helpful to Applicant in preparing a response to this action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a carrier”. Claim 13, which depends from claim 1, also recites “a carrier”. It is not clear if the carrier recited in claim 13 refers to the carrier of claim 1 or if it is an additional control module.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “reception region” and “detached portion” as claimed in claim 16 and “two antenna region of the antenna” as claimed in claim 19 must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4 and 6-21 are rejected under 35 U.S.C. 103 as being unpatentable over Finn (US 20100141453) in view of Finn et al. (US 20010054230; hereinafter Finn et al.).
Regarding claim 1:
Finn discloses (in Figs. 1-8) a method for trimming an antenna (48; Para. 0013, Lines 15-18; Para. 0015, Lines 3-6) applied on a carrier (30), and removing at least a part of the portion (110) of the antenna (48) from the pressed-out region of the carrier (30; Para. 0036, Lines 10-15).
Finn is silent on that the method comprising: pressing a region of the carrier out from a carrier plane of the carrier, the region comprising a portion of the antenna and the region being selected according to a target property of the antenna.
Finn et al. disclose a method (in Figs. 1-4) comprising: pressing a region (See Fig. 2; 33) of the carrier (21) out from a carrier plane (27; defined by the top surface) of the carrier (21), the region (33) comprising a portion of the antenna (20) and the region (33) being selected according to a target property of the antenna (20; Para. 0064, Lines 11-16; Para. 0070, Lines 5-8)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the method of pressing a region of the carrier for accommodating the antenna as 
Regarding claim 2:
Finn discloses forming the portion (110) of the antenna (48) by separating the antenna (48) at two separating positions (110 and 112) along a profile of the antenna (48).
Regarding claim 4:
Finn discloses that one side of the portion (110) of the antenna (48) is separated by means of at least one cutting edge (114). 
Regarding claim 6:
Finn is silent on that the antenna is embedded in the carrier with an entire cross section of the antenna.
Finn et al. disclose the antenna (20) is embedded in the carrier (21) with an entire cross section of the antenna (20; See Fig. 2).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the method of pressing a region of the carrier for accommodating the antenna as taught by Finn et al. into the device of Finn for the benefit of ensuring better fixation and good adhesion (Para. 0030, Lines 10-13).
Regarding claim 7:
Finn is silent on that the antenna is exposed on at least one surface of the carrier.
Finn et al. disclose the antenna (20) is exposed on at least one surface of the carrier (21; See Fig. 2).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the method of pressing a region of the carrier for accommodating the antenna as taught by Finn et al. into the device of Finn for the benefit of ensuring better fixation and good adhesion (Para. 0030, Lines 10-13).
Regarding claim 8:
Finn disclose that the antenna (110/48) comprises an antenna wire (See Abstract; Para. 0007, Lines 1-4; Para. 0008, Lines 8-10).
Regarding claim 9:	Finn discloses the carrier (30) is a plastic carrier (Para. 0030, Lines 2-4).
Regarding claim 10:
Finn disclose the separation of the antenna (48) is carried out before or during the pressing of the region out from the carrier plane (top surface of the carrier) of the carrier (30; Para. 0011, Lines 20-24).
Regarding claim 11:
Finn discloses the antenna (48) is formed as a booster antenna in the form of a loop antenna, the booster antenna defining a chip region (72; Para. 0008, Lines 18-19; Para. 0029, Lines 31-35).
Regarding claim 12:
Finn disclose that the antenna (48) is arranged on an outer side of the pressed-out region (defined by the portion accommodating the antenna wires) of the carrier (30; See Fig. 1; Para. 0011, Lines 1-6).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to arrange the antenna on the outer side of the pressed out region of the carrier as taught by Finn et al. into the device of Finn for the benefit of ensuring better fixation and good adhesion (Para. 0030, Lines 10-13).
Regarding claim 14:
Finn is silent on that the restoration of the region of the region of the carrier structure is carried out via a laminating process.
Finn et al. disclose the restoration of the region of the carrier structure is carried out via a laminating process (Para. 0107, Lines 9-16).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed implement lamination process to restore the region of the carrier structure as taught by Finn et al. into the device of Finn for the benefit of preventing damage to the chip due to load pressure on the deformed carrier surface (Para. 0107, Lines 9-16).
Regarding claim 15:
Finn discloses the carrier structure (58) forms a chip card body (72). 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Finn (US 20100141453) in view of Finn et al. (US 20010054230) as applied to claim 1, and further in view In’t Veld et al. (US Pat. 8677592)
Regarding claim 3:
Finn as modified is silent on that a cut is made in the region of the carrier during the separation of the antenna.
In’t Veld et al. disclose separation method of electronics involving making a cut (28) in the region of the carrier (23) during the separation of the electronics (24; See Abstract).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the separation method using the separation tool of In’t Veld et al. by making a cut in the region of the carrier into the modified antenna device of Finn for the benefit of achieving a greater separating precision (Col. 1, Lines 49-50).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Finn (US 20100141453) in view of Finn et al. (US 20010054230) as applied to claim 1, and further in view of Finn (US 20120080527).
Regarding claim 5:
Finn is silent on that the region is pressed out from the carrier plane of the carrier beyond an elastic range of the carrier material.
Finn et al. disclose the region (33) is pressed out from the carrier plane (defined by the top surface) of the carrier (21).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the method of pressing a region of the carrier for accommodating the antenna as taught by Finn et al. into the device of Finn for the benefit of ensuring better fixation and good adhesion (Para. 0030, Lines 10-13).
Finn as modified is silent on that region is pressed out from the carrier plane of the carrier beyond an elastic range of the carrier material.

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to press out the carrier plane beyond its elastic range as taught by Finn (‘527) into the modified device of Finn for the benefit of allowing dissociation of the antenna wire thereby realigning the conductor for better trimming and adjustment of the antenna (Para. 0425, Lines 4-8).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Finn (US 20100141453) in view of Finn et al. (US 20010054230) as applied to claim 1, and further in view of Finn et al. (US 20140284386).
Regarding claim 13:
Finn is silent on that restoring the region of the carrier structure substantially into the carrier plane of the carrier to produce the carrier structure having a carrier on which the antenna is applied.
Finn et al. (‘386) disclose the method of restoring the carrier structure substantially into the carrier plane of the carrier to produce the carrier structure having a carrier on which the antenna is applied (Para. 0335, Lines 16-22).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed implement lamination process to restore the region of the carrier structure as taught by Finn et al. (‘386) into the modified device of Finn for the benefit of restoring the original feature of the carrier (Para. 0335, Lines 21-22).
	
Claims 16- 18 are rejected under 35 U.S.C. 103 as being unpatentable over Finn (US 20100141453) in view of Finn et al. (US 20140196278)
Regarding claim 16:
Finn discloses (in Figs. 1-8) a device (50) for trimming an antenna (48; Para. 0013, Lines 15-18; Para. 0015, Lines 3-6) applied on a carrier (30), the device (50) comprising: a reception region (58) adapted to receive the carrier (30), the reception region (58); and a die (56) adapted to press a region 
Finn is silent on that the reception region comprising a recess; the region comprising a detached portion of the antenna and the region being selected according to a target property of the antenna.
Finn et al. (‘278) disclose (in Figs. 1A and 1B) the reception region (106) comprising a recess (see Fig. 1B); and the region (106) comprising a detached portion of the antenna (110b) and the region (106) being selected according to a target property of the antenna (110; Para. 0236, Lines 11-19).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the reception region of the carrier for accommodating detached portion of the antenna as taught by Finn et al. (‘278) into the device of Finn and shaping the antenna for a targeted property for the benefit of stabilizing the position of the length of wire prior to repositioning and bonding to a terminal area (Para. 0236, Lines 17-19).
(Para. 0030, Lines 10-13).
Regarding claim 17:
Finn discloses (in Fig. 1) at least one cutting edge (edge of 14 using the knife 28) for separating the antenna (14).
Regarding claim 18:
Finn discloses (in Fig. 7) the at least one cutting edge (114) comprises two parallel cutting edges (See Fig.) for separating the antenna (48) on two sides (90a and 90b).

Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Finn (US 20140060722) in view of Finn et al. (US 20140196278; hereinafter Finn et al.).
Regarding claim 19:
Finn discloses a carrier substrate (in Figs. 2F-2J, 5A and 5C), comprising: a carrier (508), on which an antenna (520) is applied, wherein a region (5126) of the carrier (508) between two antenna regions (540) of the antenna (520) which are electrically insulated (due to the recess form) from one another is pressed out (defined by the recess) from a carrier plane (top surface of the carrier, 514) of the carrier (540).

Finn et al. disclose the antenna (110b) and the region (106) being selected according to a target property of the antenna (110; Para. 0236, Lines 11-19).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the reception region of the carrier for accommodating detached portion of the antenna as taught by Finn et al. (‘278) into the device of Finn and shaping the antenna for a targeted property for the benefit of stabilizing the position of the length of wire prior to repositioning and bonding to a terminal area (Para. 0236, Lines 17-19).
Regarding claim 20:
Finn disclose that the antenna (520) comprises an antenna wire (See Abstract; Para. 0027, Lines 4-7; Para. 0029, Lines 4-8).
Regarding claim 21:
Finn disclose a chip card (510) having the carrier structure (508).

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed in PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAMIDELE A. JEGEDE whose telephone number is (571)272-9988.  The examiner can normally be reached on General IFP Schedule: Mon.-Fri. 8AM - 7PM (Hoteling).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on 5712707893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 






BI

/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845